                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FRANTZY ST. PIERRE,                            :
          Plaintiff                            :           No. 1:17-cv-01344
                                               :
              v.                               :           (Judge Kane)
                                               :
KIRSTJEN NIELSEN,                              :
Acting Secretary of the                        :
Department of Homeland Security, et al.,       :
              Defendants                       :

                                            ORDER

       AND NOW, on this 10th day of December 2018, upon consideration of Defendants’

motion to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil Procedure 12(b)(6)

(Doc. No. 8), and consistent with the Memorandum entered concurrently with this Order, IT IS

ORDERED THAT Defendants’ motion to dismiss (Doc. No. 8), is GRANTED, and the Clerk

of Court is directed to CLOSE this case.




                                                           s/ Yvette Kane
                                                           Yvette Kane, District Judge
                                                           United States District Court
                                                           Middle District of Pennsylvania
